Citation Nr: 1533038	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 18, 2009, for the award of service connection for an anxiety disorder not otherwise specified and PTSD.


REPRESENTATION

Veteran represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In November 2012, that request was withdrawn, and in March 2015, the Veteran's attorney reiterated that the Veteran does not desire a Board hearing.  Thus, the Board will proceed with adjudication of the appeal.

As a final preliminary matter, the Board notes that the Veteran filed a timely notice of disagreement with respect to the issues of the initial rating assigned for an anxiety disorder by the July 2009 rating decision, as well as the RO's failure to include PTSD as part of the service connection grant.  While those issues were not subsequently addressed by a statement of the case, the Board finds that the Veteran and his attorney expressed satisfaction with subsequent action taken by the RO.  In this regard, in a February 2012 statement, the Veteran's attorney clarified that the Veteran was seeking on appeal a rating under the diagnostic code for PTSD in addition to or instead of the service-connected anxiety disorder not otherwise specified; a 100 percent schedular rating for PTSD or a TDIU; and, an earlier effective date for the grant of service connection for a psychiatric disorder.  In an August 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating for the service-connected anxiety disorder and PTSD, effective February 18, 2009 (the correct date of receipt of the application to reopen a claim for service connection for PTSD, instead of the February 19, 2009 effective date initially assigned).  Additionally, in the August 2012 rating decision, the RO granted entitlement to a TDIU, effective February 18, 2009.  Thereafter, in a December 2012 statement, the Veteran's attorney referenced the foregoing actions by the RO and indicated that "the remaining issue on appeal from the rating decision of July 2009" is entitlement to an earlier effective date for service connection for PTSD.  

Thus, the Veteran, through his attorney, has expressed satisfaction with the August 2012 rating decision as to the issues of entitlement to service connection for PTSD (or, alternatively, a rating for a psychiatric disability under the diagnostic code for PTSD), and entitlement to an increased rating for a psychiatric disorder (based on the grant of entitlement to a TDIU, as specifically requested in the February 2012 statement if a schedular rating of 100 percent for PTSD is not warranted), and those issues are no longer on appeal.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for "post traumatic war neurosis" on July 7, 1980, within one year of April 11, 1980, the effective date of a liberalizing law.

2.  In April 2009, the RO obtained additional service department records, which had not been previously associated with the claims file, which the RO found sufficient to corroborate the Veteran's contentions that he was exposed to combat in Vietnam.


CONCLUSION OF LAW

The criteria for an effective date of April 11, 1980, for the award of service connection for PTSD, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for an earlier effective date for service connection for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).



Turning to the merits of the claim, the Veteran maintains that an earlier effective date is warranted for his service-connected anxiety disorder and PTSD.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

The Veteran initially filed a claim for VA benefits for "post traumatic war neurosis" that was received on July 7, 1980.  At that time, already of record were the Veteran's reports of and separation forms showing service in Vietnam and unit assignment with the "HHC 3rd Bn 1st Inf.," Americal Division.  In support of his claim, the Veteran submitted an August 1980 statement from a former girlfriend and psychotherapist documenting a personality assessment and post-military changes based on knowledge of the Veteran from 1972 to 1976.  Also in connection with his claim, the Veteran was afforded a May 1981 VA examination pursuant to which he was diagnosed with "chronic post traumatic stress disorder, mild to moderate in severity."  

In August 1981, the RO sent the Veteran correspondence requesting additional specific information regarding his claimed stressors and informing the Veteran that if he did not respond within 60 days, his claim would be deemed withdrawn.  The Veteran did not respond to the correspondence, and his was claimed apparently deemed withdrawn by the RO, and no further development of the Veteran's claim was undertaken.  However, the Veteran has asserted that he did not receive the August 1981 correspondence.  In support of that assertion, the record shows that in conjunction with the May 1981 VA examination, the Veteran provided a different address than the address to which the August 1981 correspondence was sent.  Thus, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran did not receive the August 1981 correspondence as claimed, and his July 1980 claim remained pending.  

Thereafter, the Veteran then filed an application to reopen a claim for service connection for PTSD in October 1984.  In November 1984, service personnel records were requested and received, but there is no indication that the October 1984 application was ever adjudicated by the RO.  Significantly, there is no automatic denial or withdrawal language included in November 1984 correspondence sent to the Veteran requesting additional stressor information.  Thus, it appears that the October 1984 claim also remained pending at the time the current February 2009 application to reopen was filed.

In February 2009, the Veteran filed the current application to reopen a claim for service connection for PTSD.  In conjunction with that claim, additional Army service department records were received, dated in September 1970, showing the Veteran's award of the Bronze Star Medal for meritorious service.  Additional personnel records show an award of the Republic of Vietnam Gallantry Cross with Palm unit citation.  In July 2009, the foregoing additional personnel and service department records, not previously associated with the claims file, were used by the RO to corroborate the Veteran's claimed stressors.

By law, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first considered the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The regulation specifically provides that service records that are related to a claimed in-service event, injury, or disease, even if the records do not mention the Veteran by name are among the records which require such de novo review of a claim.  The regulation specifically notes that an award based, even in part, on official service department records that existed but had not been received at the time of VA's prior decision "is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later." 

In this case, the additional information obtained in conjunction with the February 2009 claim, dated in 1970, constitutes "relevant official service department records" that existed at the time of the prior claim in July 1980.  The record establishes that no additional evidence from the Veteran was necessary to obtain those records in 2009.  Indeed, the record in July 1980 contained evidence of the Veteran's unit assignment in Vietnam, and in connection with that claim, evidence was obtained showing a diagnosis of chronic PTSD based on the Veteran's reports of Vietnam experiences involving killing, witnessing death, and fearing that he would be killed.  Therefore, the date of claim in the instant case is July 7, 1980.

The Board is cognizant that, in this case, service connection for an anxiety disorder and PTSD was essentially established based upon one incident, i.e., that the Veteran was in Quang Ngai Province on April 1, 1970, which was corroborated pursuant to information provided by the Veteran in April 2009.  Significantly, the information found in the MACV reports, Army department records, which in part provided the basis for service connection, existed at the time of the Veteran's initial claim in July 1980.  The RO additionally cited the service personnel records detailing the dates the Veteran served in Vietnam and unit assignments in their decision granting service connection.

In this case, the United States Court of Appeals for Veterans Claims' (Court's) guidance in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), is instructive.  In Mayhue, the stressor ultimately corroborated was not one described by the Veteran during the prior adjudications.  The Court held that the relevant point was that the information ultimately used to verify the stressor in that case was always part of the claims file, and thus VA's failure to verify the stressor was the result of an administrative error in locating the Veteran's unit records. 

The Board finds that the Court's reasoning is applicable to the case at hand.  VA was aware during the prior adjudication that the Veteran was assigned to Headquarters and Headquarters Company, 3rd Battalion, 1st Infantry, Americal Division during April 1970.  Additionally, the MACV report from April 1970 and the Veteran's service personnel records existed and were in the possession of the federal government, as were the awards of combat-related medals.  As such, in the 2009 adjudication, VA should have reconsidered the Veteran's 1980 claim as opposed to reopening it.  See 38 C.F.R. § 3.156(c).  Furthermore, as the subsequent October 1984 claim was not adjudicated and remained pending in February 2009, the original July 1980 claim was not subsumed by an intercurrent final decision.  Therefore, the Board finds that the date of claim at issue in this case is the original claim dated July 7, 1980.  

Generally, the effective date of an award of service connection is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Nevertheless, there are exceptions that allow for an effective date prior to the date of claim.  As relevant in this case, an effective date for an award of service connection prior to the date of receipt of a claim may be assigned where compensation is awarded pursuant to a liberalizing law or liberalizing VA issue.  

Where compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  

PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  See VAOPGCPREC 26- 97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980, would receive an effective date of April 11, 1980 if the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim. 

In the instant case, with respect to determining if the Veteran met all eligibility criteria for service connection for PTSD on the effective date of the liberalizing law (April 11, 1980), the key question is whether the Veteran had PTSD as of this date.  
"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56   (2011).  The Board must determine when a service-connected disability manifested itself under all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath  v. Gober, 14 Vet. App. 28, 35-36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).

In this case, the Veteran's claim for "post traumatic war neurosis" was received in July 1980, within one year of April 1980.  Furthermore, the Board finds that the Veteran met all eligibility criteria for the liberalized benefit on April 11, 1980.  The evidence of record makes it as likely as not that the Veteran had PTSD much earlier than the date he filed his claim in July 1980.  Although the exact date of onset is not specifically identifiable, evidence such as the August 1980 statement from the psychotherapist documenting psychiatric symptoms based on knowledge of the Veteran from 1972 to 1976, and the May 1981 VA examination report documenting symptoms attributable to PTSD since service, makes it likely that symptoms of PTSD were manifested as early as the 1970s and continued since that time.  


Accordingly, the evidence establishes that (1) the Veteran had developed PTSD as of April 11, 1980, the effective date of the liberalizing law, and (2) he filed a claim for compensation for PTSD within one year of April 11,1980.  Therefore, all the requirements are satisfied to award an effective date of April 11, 1980, the effective date of the liberalizing VA issue, pursuant to 38 C.F.R. § 3.114.


ORDER

An effective date of April 11, 1980, for the award of service connection for an anxiety disorder and PTSD is granted.



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


